DETAILED ACTION
This action is responsive to application filed on 06/11/2020. Claims 1-20 are pending and being considered. Claims 1 and 14 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 11/30/2021 was filed on or after the mailing date of the application no.16/899,457 filed on 06/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 11/30/2021 is attached to the instant office action.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because: (1) the abstract repeats information given in the title such as “Systems and methods for compression and encryption of data are described herein”, and (2) it should avoid using phrases which can be implied, “Systems and methods for compression and encryption of data are described herein”..  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 2-3 are objected to because of the following informalities:  
Claim 2 (Line 4) recite limitation(s) "… to both compress and encrypt input data”, which should read as “"… to both compress and encrypt the input data”.
Claim 3 is likewise objected since it depends on and/or carries the deficiencies of the parent claim(s) 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the claim recites "walking the linked list” in line 5 of the claim, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the linked list” in the claim. Examiner notes that the claim 10 depends on claim 1 which does not recite “linked list”. Therefore, limitation(s) is unclear.
Dependent claim 11-13 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9,14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0108362 A1), hereinafter (Kim), in view of DiSanto et al. (US 7,254,232 B2), hereinafter (DiSanto).

Regarding claim 1, Kim teaches a method, comprising (Kim, Abstract, discloses data compression method): 
creating a plurality of hash table keys by applying a bit mask to an encryption key (Kim, Para. [0069], discloses to generate hash keys in a greater variety, and as disclosed in Para. [0030], that is, the hash key generator 10 may shift received input data by n bits, where "n" is a natural number, and then perform an XOR operation with respect to the shifted input data (i.e., encryption key) in order to generate a corresponding hash key. For example, as shown in FIG. 2 (Para. [0029]), it is assumed that upon receiving first input data (A0, A1, A2, A3) the hash key generator 10 generates a first hash key "Ka", upon receiving second input data (B0, B1, B2, B3) the ); 
applying a hashing function to the encryption key (Kim, Para. [0030], discloses a hash function (F hash) performed by the key generator 10 on input data); 
creating a hash table using the hashing function, the hash table comprising the plurality of hash table keys and index values, the index values each identifying a location of data in the hash table connected to one of the plurality of hash table keys (Kim, Para. [0027], discloses that FIG. 3 illustrates one possible configuration for the hash table 30, and as disclosed in Fig. 3 and Para. [0035], that the hash table 30 is assumed to include a hash key field, a collision counter field, and an index field. Here, the hash key field is used when the hash key generator 10 searches the hash table using the hash key generated by the hash key generator 10 as a key value […]. The index field may be used to store index values (or “indexes") pointing to data locations in the buffer memory 40, and as disclose din Para. [0039], wherein the particular location of input data stored in the buffer memory 40 may be indicated using a predetermined index. For example as shown in FIG. 4, first data (A0, A1, A2, A3) is indexed by a value of `8`, second data (B0, B1, B2, B3) is indexed by a value of `16`, and third data (C0, C1, C2, C3) is indexed by a value of `32`. Respective indexes may be stored in the hash table 30 (e.g., FIG. 3) using the index field. Thus, each hash key stored in the hash table 30 may be stored in "association with" a corresponding index […], or see also Para. [0050]); 
receiving input data (Kim, Para. [0006 or 0085], discloses to receive input data (or first input data)); and encoding the input data to generate encoded data, the encoding comprising both compression Kim, Para. [0006 or 0085], discloses an operation S of encoding the input data with the compressing information may be simultaneously performed, and as disclosed in Para. [0004], compressing the input data using the hash table).  
However Kim fails to explicitly disclose but DiSanto teaches the encoding comprising both compression and encryption of the input data using the encryption key and the hash table (DiSanto, Col. 4 (Lines 16-18), discloses an encryption key to encrypt data block(s) or packet(s) for transmission).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘DiSanto’ into the teachings of ‘Kim’, with a motivation wherein an encryption key is used for encryption of the input data, as taught by DiSanto, in order to secure communication network, more specifically to selecting encryption keys during a message transmission; DiSanto, Col. 1 (Lines 15-17).

Regarding claim 7, Kim as modified by DiSanto teaches the method according to claim 1, wherein Kim further teaches the hash table is created by: 239582US/9582/LOGNOVcreating a value for each of the bits in the encryption key to produce distinct values with an un-ordered mapping (Kim, Para. [0069], discloses to generate hash keys in a greater variety, and as disclosed in Para. [0030], that is, the hash key generator 10 may shift received input data by n bits, where "n" is a natural number, and then perform an XOR operation with respect to the shifted input data in order to generate a corresponding hash key); and reducing the un-ordered mapping by applying a bitmask length, where an ith value of the un-ordered mapping correlates to an ith bit of the encryption key (Kim, Para. [0029], discloses that the hash key generator 10 generally operates by receiving input data and providing a corresponding hash key for the input data. For example, as shown in FIG. 2, it is assumed that upon receiving first input data (A0, A1, A2, A3) the hash key generator 10 generates a first hash key "Ka", upon receiving second input data (B0, B1, B2, B3) the key generator 10 generates a second hash key "Kb", and upon receiving third input data (C0, C1, C2, C3) the hash key generator 10 generates a third has key "Kc"), wherein the hash table comprises a linked list (Kim, Figs. 8-11, depicts entries within hash table(s), which represents list of data within hash table(s)).  

Regarding claim 8, Kim as modified by DiSanto teaches the method according to claim 7, wherein Kim further teaches encoding the input data to generate encoded data comprises (Kim, Para. [0006], discloses an encoder configured to encode the input data): initially searching for a longest data sequence in the input data that matches one of the plurality of hash table keys; retrieving a corresponding one of the index values matching the longest data sequence from the plurality of hash table keys (Kim, Para. [0050], discloses that the control unit 20 may extract an index for the input data and associated with (or "linked to") a hash key by searching the hash table 30 using the hash key generated by the hash key generator 10, and/or as disclosed in Para. [0065], wherein the control unit 20 is able to recognize that the index for the first input data (A0, A1, A2, A3) is 8 by searching the cache memory 50 (FIG. 8). Accordingly, the control unit 20 can generate the compressing information using the position information (for example, index 8) of the input data (A0, ); and retrieving additional ones of the index values to encode a remainder of the input data (Kim, Kim, Para. [0050], discloses that the control unit 20 may extract an index for the input data and associated with (or "linked to") a hash key by searching the hash table 30 using the hash key generated by the hash key generator 10, and/or as disclosed in Para. [0052], if the control unit 20 then searches the hash table 30 using the third hash key Kc, it will find a third index ‘32’. Using this index, the control unit 20 may extract indication data identified by the third index ‘32’ from the data stored in the buffer memory 40. In this manner, the previously stored third data (C0, C1, C2, C3) may be identified as indication data stored in the buffer memory 40, and as disclosed in Para. [0053], accordingly, the control unit 20 may generate compressing information for compressing the input data using the corresponding index and length information for the indication data (e.g., 4 bytes as assumed in the working example)).  

Regarding claim 9, Kim as modified by DiSanto teaches the method according to claim 8, wherein Kim further teaches searching for the longest data sequence in the input data that matches one of the plurality of hash table keys comprises (Kim, Para. [0050], discloses that the control unit 20 may extract an index for the input data and associated with (or "linked to") a hash key by searching the hash table 30 using the hash key generated by the hash key generator 10, and/or as disclosed in Para. [0065], wherein the control unit 20 is able to recognize that the index for the first input data (A0, A1, A2, A3) is 8 by searching the cache memory 50 (FIG. 8). Accordingly, the control unit 20 can generate the compressing information using the position information (for example, index 8) of the input data (A0, A1, A2, A3) and the ): further comprising walking the linked list (Kim, Para. [0004], discloses searching of a hash table using a hash key) and locating the longest data sequence (Kim, Para. [0065], discloses the length information searched from the cache memory (for example, 50 in FIG. 8).); and 24 9582US/9582/LOGNOVreporting the matching one of the plurality of hash table keys and a length of the longest data sequence (Kim, Para. [0052], discloses that if the control unit 20 then searches the hash key 30 using the third third hash Kc, it will find a third index `32`. Using this index, the control unit 20 may extract indication data identified by the third index `32` from the data stored in the buffer memory 40, and as disclose din Para. [0053], in such a case, since the input data and the identified indication data are equal, the input data is a hash hit. Accordingly, the control unit 20 may generate compressing information for compressing the input data using the corresponding index and length information for the indication data (e.g., 4 bytes as assumed in the working example)).  

Regarding claim 14, Kim teaches a system, comprising: a processor; and a memory for storing instructions, the processor executing the instructions to (Kim, Fig. 15 and associated Para. [0097], discloses a memory system 1000 that includes a nonvolatile memory 1100 and a controller 1200, and as disclosed in Para. [0099], wherein the controller 1200 may be configured to control read, write, erase, and background operations of the nonvolatile memory device 1100): 
create a plurality of hash table keys by applying a bit mask to an encryption key (Kim, Para. [0069], discloses to generate hash keys in a greater variety, and as disclosed in Para. [0030], that is, the hash key generator 10 may shift received input ); 
apply a hashing function to the encryption key (Kim, Para. [0030], discloses a hash function (F hash) performed by the key generator 10 on input data); 
create a hash table using the hashing function (Kim, Para. [0027], discloses that FIG. 3 illustrates one possible configuration for the hash table 30), the hash table comprising the plurality of hash table keys and index values, the index values each identifying a location of data in the hash table connected to one of the plurality of hash table keys (Kim Fig. 3 and Para. [0035], discloses that the hash table 30 is assumed to include a hash key field, a collision counter field, and an index field. Here, the hash key field is used when the hash key generator 10 searches the hash table using the hash key generated by the hash key generator 10 as a key value […]. The index field may be used to store index values (or “indexes") pointing to data locations in the buffer memory 40, and as disclose din Para. [0039], wherein the particular location of input data stored in the buffer memory 40 may be indicated using a predetermined index. For example as shown in FIG. 4, first data (A0, A1, A2, A3) is indexed by a value of `8`, second data (B0, B1, B2, B3) is indexed by a value of `16`, and third data (C0, C1, C2, C3) is indexed by a value of `32`. Respective indexes may or see also Para. [0050]); 
receive input data (Kim, Para. [0006 or 0085], discloses to receive input data (or first input data)); and encode the input data to generate encoded data, the encoding comprising both compression Kim, Para. [0006 or 0085], discloses an operation S of encoding the input data with the compressing information may be simultaneously performed, and as disclosed in Para. [0004], compressing the input data using the hash table).  
However Kim fails to explicitly disclose but DiSanto teaches the encode the input data to generate encoded data, the encoding comprising both compression and encryption of the input data using the encryption key and the hash table (DiSanto, Col. 4 (Lines 16-18), discloses an encryption key to encrypt data block(s) or packet(s) for transmission).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘DiSanto’ into the teachings of ‘Kim’, with a motivation wherein an encryption key is used for encryption of the input data, as taught by DiSanto, in order to secure communication network, more specifically by selecting encryption keys during a message transmission; DiSanto, Col. 1 (Lines 15-17).

Regarding claim 16, Kim as modified by DiSanto teaches the system according to claim 14, wherein Kim fails to explicitly disclose but DiSanto further teaches the processor selects the encryption key to: for each of the plurality of encryption keys, encode sample data with one of the plurality of encryption keys to create encoded data (DiSanto, Col. 2 (Lines 32-41), discloses a method […] for selecting and assigning at least one encryption key from a plurality of encryption keys to a message or message data block […]. The transmitting party alternatively selects an encryption key from the available keys to encrypt messages blocks (data blocks) within a message. The alternate selection of encryption keys is continuously repeated for each message block (data block), or see also Col .1 (Lines 21-32), discloses an encoding key that is used to encrypt (or encode) sensitive data); 
decode the encoded data to create decoded data; compare the decoded data to the encoded data; and select the encryption key based on the comparison (DiSanto, Col. 2 (Lines 48-54), discloses that the receiving party having decrypted the previously transmitted message block is able to determine the data content value and, consequently, the encryption key used to encrypt a next message block. Thus, the receiving party has knowledge of the encryption key used to transmit a message block without burdening the transmitting or receiving parties, and as disclosed in Col. 4 (Lines 12-15), wherein the process of selecting an alternative encryption key(s) as a function of the data content of a previously transmitted message block is continuously repeated for each transmitted message block or data packet in the data message).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘DiSanto’ into the teachings of ‘Kim’, with a motivation wherein an encryption key is used for encryption and/or decryption of the input data, as taught by DiSanto, in order to secure 

Regarding claim 18, Kim as modified by DiSanto teaches the system according to claim 14, wherein Kim further teaches the processor is configured to create the hash table by: 27 9582US/9582/LOGNOVcreating a value for each of the bits in the encryption key to produce distinct values with an un-ordered mapping (Kim, Para. [0069], discloses to generate hash keys in a greater variety, and as disclosed in Para. [0030], that is, the hash key generator 10 may shift received input data by n bits, where "n" is a natural number, and then perform an XOR operation with respect to the shifted input data in order to generate a corresponding hash key); and reducing the un-ordered mapping by applying a bit mask length, where an ith value of the un-ordered mapping correlates to an ith bit of the encryption key (Kim, Para. [0029], discloses that the hash key generator 10 generally operates by receiving input data and providing a corresponding hash key for the input data. For example, as shown in FIG. 2, it is assumed that upon receiving first input data (A0, A1, A2, A3) the hash key generator 10 generates a first hash key "Ka", upon receiving second input data (B0, B1, B2, B3) the key generator 10 generates a second hash key "Kb", and upon receiving third input data (C0, C1, C2, C3) the hash key generator 10 generates a third has key "Kc"), wherein the hash table comprises a linked list (Kim, Figs. 8-11, depicts entries within hash table(s), which represents list of data within hash table(s)), initially search for a longest data sequence in the input data that matches one of the plurality of hash table keys; retrieve a corresponding one of the index values matching the longest data sequence from the plurality of hash table keys (Kim, Para. [0050], discloses ); and retrieve additional ones of the index values to encode a remainder of the input data (Kim, Kim, Para. [0050], discloses that the control unit 20 may extract an index for the input data and associated with (or "linked to") a hash key by searching the hash table 30 using the hash key generated by the hash key generator 10, and/or as disclosed in Para. [0052], if the control unit 20 then searches the hash table 30 using the third hash key Kc, it will find a third index ‘32’. Using this index, the control unit 20 may extract indication data identified by the third index ‘32’ from the data stored in the buffer memory 40. In this manner, the previously stored third data (C0, C1, C2, C3) may be identified as indication data stored in the buffer memory 40, and as disclosed in Para. [0053], accordingly, the control unit 20 may generate compressing information for compressing the input data using the corresponding index and length information for the indication data (e.g., 4 bytes as assumed in the working example)).  

Regarding claim 19, Kim as modified by DiSanto teaches the system according to claim 18, wherein Kim further teaches the search for the longest data sequence in the input data that matches one of the plurality of hash table keys comprises (Kim, Para. [0050], discloses that the control unit 20 may extract an index for the input data and associated with (or "linked to") a hash key by searching the hash table 30 using the hash key generated by the hash key generator 10, and/or as disclosed in Para. [0065], wherein the control unit 20 is able to recognize that the index for the first input data (A0, A1, A2, A3) is 8 by searching the cache memory 50 (FIG. 8). Accordingly, the control unit 20 can generate the compressing information using the position information (for example, index 8) of the input data (A0, A1, A2, A3) and the length information searched from the cache memory (for example, 50 in FIG. 8)): walking the linked list (Kim, Para. [0004], discloses searching of a hash table using a hash key) and locating the longest data sequence (Kim, Para. [0065], discloses the length information searched from the cache memory (for example, 50 in FIG. 8)); and reporting the matching one of the plurality of hash table keys and a length of the longest data sequence (Kim, Para. [0052], discloses that if the control unit 20 then searches the hash key 30 using the third third hash Kc, it will find a third index `32`. Using this index, the control unit 20 may extract indication data identified by the third index `32` from the data stored in the buffer memory 40, and as disclose din Para. [0053], in such a case, since the input data and the identified indication data are equal, the input data is a hash hit. Accordingly, the control unit 20 may generate compressing information for compressing the input data using the corresponding index and length information for the indication data (e.g., 4 bytes as assumed in the working example)).  

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0108362 A1), hereinafter (Kim), in view of DiSanto et al. (US .

Regarding claim 2, Kim as modified by DiSanto teaches the method according to claim 1, wherein Kim fails to explicitly disclose but DiSanto further teaches further comprising: generating a plurality of encryption keys using a random process (DiSanto, Col. 1 (Line 56), discloses to generate an encryption key, and as disclosed in Col. 2 (Line 33), a plurality of encryption keys); and 
selecting the encryption key from the plurality of encryption keys based on an ability of the encryption key to DiSanto, Col. 2 (Lines 32-34), discloses a method […] for selecting and assigning at least one encryption key from a plurality of encryption keys to a message or message data block, and as disclosed in Col. 4 (Lines 16-18), an encryption key to encrypt data block(s) or packet(s) for transmission).  
However Kim as modified by DiSanto fails to explicitly disclose but Metzler teaches to selecting the encryption key from the plurality of encryption keys based on an ability of the encryption key to both compress and encrypt input data (Metzler, Claim 1, discloses a method comprising: using an encryption key to dynamically permute a statistical mapping of an input data set within an Elias encoder to simultaneously compress and encrypt the input data set).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Metzler’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation wherein an encryption key is used to both compress and encrypt input data, as taught by Metzler, in order to 

Regarding claim 3, Kim as modified by DiSanto in view of Metzler teaches the method according to claim 2, wherein Kim fails to explicitly disclose but DiSanto further teaches the encryption key is selected by: 22 9582US/9582/LOGNOVfor each of the plurality of encryption keys, encoding sample data with one of the plurality of encryption keys to create encoded data (DiSanto, Col. 2 (Lines 32-41), discloses a method […] for selecting and assigning at least one encryption key from a plurality of encryption keys to a message or message data block […]. The transmitting party alternatively selects an encryption key from the available keys to encrypt messages blocks (data blocks) within a message. The alternate selection of encryption keys is continuously repeated for each message block (data block), or see also Col .1 (Lines 21-32), discloses an encoding key that is used to encrypt (or encode) sensitive data); 
decoding the encoded data to create decoded data; comparing the decoded data to the encoded data; and selecting the encryption key based on the comparison (DiSanto, Col. 2 (Lines 48-54), discloses that the receiving party having decrypted the previously transmitted message block is able to determine the data content value and, consequently, the encryption key used to encrypt a next message block. Thus, the receiving party has knowledge of the encryption key used to transmit a message block without burdening the transmitting or receiving parties, and as disclosed in Col. 4 (Lines 12-15), wherein the process of selecting an alternative encryption key(s) as a function of the data content of a previously transmitted message block is ).

Regarding claim(s) 15, the claim(s) is drawn to the system corresponding to the method of using same as claimed in claim(s) 2. Therefore, the rejection(s) set forth above with respect to the method claim(s) 2 is equally applicable to the claim(s) 15 of the system.

Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0108362 A1), hereinafter (Kim), in view of DiSanto et al. (US 7,254,232 B2), hereinafter (DiSanto), and further in view of Stanley et al. (US 2021/0144005 A1), hereinafter (Stanley).

Regarding claim 4, Kim as modified by DiSanto teaches the method according to claim 1, wherein Kim as modified by DiSanto fails to teach but Stanley teaches further comprising encrypting the encoded data to create ciphertext that is encrypted, encoded data (Stanley, Fig. 2 and Para. [0051], discloses a step 208 of applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output. The method also includes a step 210 of generating a token from the ciphertext output).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Stanley’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation to create ciphertext by encrypting the encoded data, as taught by Stanley, in order to exchange data in a secure manner; Stanley, Para. [0018].

Regarding claim 5, Kim as modified by DiSanto teaches the method according to claim 1, wherein Kim as modified by DiSanto fails to teach but Stanley teaches further comprising transmitting the encrypted, encoded data to a receiver along with the encryption key (Stanley, Para. [0018], discloses that the endpoint systems 102/104 can include any systems used by one or more parties that desire to exchange data in a secure manner, and as disclosed in Para. [0035], by utilizing a unique encryption key that is specific to the first endpoint 102. For example, and as disclosed in Para. [0041], the assembled token [123456kJjnnZ1234], which represents a credit card, can be exchanged between the first endpoint 102 and the second endpoint 104 without exposing the cleartext input to malicious or unintended interference).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Stanley’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation to transmit the encrypted, encoded data to a receiver along with the encryption key, as taught by Stanley, in order to encrypt the encoded input data by applying the format preserving encryption algorithm that utilizes the unique encryption key; Stanley, Fig. 3 (Step 308).

Regarding claim 6, Kim as modified by DiSanto in view of Stanley teaches the method according to claim 5, wherein Kim as modified by DiSanto fails to teach but Stanley further teaches further comprising: decrypting the encrypted, encoded data using the encryption key to obtain the encoded data (Stanley, Para. [0057], discloses a step 302 of decoding a ciphertext output from a token. This can include 100 can use external lookup tables for unique encryption keys); 
regenerating the hash table using the hashing function and the plurality of hash table keys (Stanley, Para. [0057], discloses a step 304 of regenerating the encoded tweak input. This can include obtaining parts of the cleartext input that are not tokenized. Once the encoded tweak input is regenerated, the method includes a step 306 of recovering the secret tweak (i.e., hash table) by hashing the encoded tweak input along with the unique hashing key(s)); and 
decoding the encoded data using the hash table and the encryption key (Stanley, Para. [0058], discloses a step 308 of decrypting the encoded input data by applying the format preserving encryption algorithm that utilizes the ciphertext output, the secure tweak, and the unique encryption key. This includes the format preserving encryption algorithm used in step 208 of FIG. 2. The method includes a step 310 of decoding the first data set from the encoded input data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Stanley’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation to decode the encoded data using the hash table and the encryption key, as taught by Stanley, in order to reassemble the cleartext input using the first data set; Stanley, Fig. 3 (Step 312).

	Regarding claim 17, Kim as modified by DiSanto teaches the system according to claim 14, wherein Kim as modified by DiSanto fails to teach but Stanley teaches the processor is configured to: encrypt the encoded data to create ciphertext (Stanley, Fig. 2 and Para. [0051], discloses a step 208 of applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output. The method also includes a step 210 of generating a token from the ciphertext output); transmit the ciphertext to a receiver along with the encryption key (Stanley, Para. [0018], discloses that the endpoint systems 102/104 can include any systems used by one or more parties that desire to exchange data in a secure manner, and as disclosed in Para. [0035], by utilizing a unique encryption key that is specific to the first endpoint 102. For example, and as disclosed in Para. [0041], the assembled token [123456kJjnnZ1234], which represents a credit card, can be exchanged between the first endpoint 102 and the second endpoint 104 without exposing the cleartext input to malicious or unintended interference); decrypt the ciphertext using the encryption key to recover the encoded data (Stanley, Para. [0057], discloses a step 302 of decoding a ciphertext output from a token. This can include utilizing a lookup table used to encode the ciphertext output into the token, and as disclosed in Para. [0019], the system 100 can use external lookup tables for unique encryption keys); regenerate the hash table using the hashing function and the plurality of hash table keys (Stanley, Para. [0057], discloses a step 304 of regenerating the encoded tweak input. This can include obtaining parts of the cleartext input that are not tokenized. Once the encoded tweak input is regenerated, the method includes a step 306 of recovering the secret tweak (i.e., hash table) by hashing the encoded tweak input along with the unique hashing key(s)); and decompress the encoded data using the hash table (Stanley, Para. [0058], discloses a step 308 of decrypting the encoded input data by applying the format 208 of FIG. 2. The method includes a step 310 of decoding the first data set from the encoded input data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Stanley’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation to decompress the encoded data using the hash table, as taught by Stanley, in order to reassemble the cleartext input using the first data set; Stanley, Fig. 3 (Step 312).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0108362 A1), hereinafter (Kim), in view of DiSanto et al. (US 7,254,232 B2), hereinafter (DiSanto), and further in view of Ranade et al. (US 10,339,112 B1), hereinafter (Ranade).

Regarding claim 10, Kim as modified by DiSanto teaches the method according to claim 1, wherein Kim further teaches encoding comprises: walking the linked list until a best matching entry is found; and wherein when no match is found, walking the encryption key using a windowing function to find a longest entry in the linked list (Kim, Para. [0004], discloses searching a hash table with the hash key, and upon determining that the input data is a hash hit, compressing the input data using the hash table, else searching a cache memory using the input data, and upon determining that the input data is a cache hit, compressing the input data using the cache memory, and as disclosed in Claim 5, compressing the input data using an index ).  
However Kim as modified by DiSanto Fails to explicitly disclose but Ranade teaches dividing input data into segments (Ranade, Col. 6 (Lines 30- 35), discloses to select and / or divide portions of data into the specified segment size […]. For example, divides data objects in source data 142 into 64 KB segments); obtaining a signature of each of the segments (Ranade, Col. 8 (Line 11), discloses to generate signatures for segments of data); searching for the signature in the hash table; when a match is found for the signature, walking the linked list until a best matching entry is found (Ranade, Col. 10 (Lines 52-56), discloses to generating a signature for each received segment of data and comparing the signature with a list of signatures stored in source deduplication metadata, such as source deduplication metadata 144. If a signature for a segment of the received data matches, the segment is already stored in the source storage device);  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ranade’ into the teachings of ‘Kim’ as modified by ‘DiSanto’, with a motivation to divide input data into segments and obtaining a signature of each of the segments, as taught by Ranade, in order to identify a set of data objects to restore; Ranade (Abstract).

Regarding claim 20, Kim as modified by DiSanto teaches the system according to claim 19, wherein Kim further teaches the processor is configured to: walk the linked list until a best matching entry is found; and wherein when no match is found, walking the encryption key using a windowing function to find a longest entry in the linked list (Kim, Para. [0004], discloses searching a hash table with the hash key, and upon determining that the input data is a hash hit, compressing the input data using the hash table, else searching a cache memory using the input data, and upon determining that the input data is a cache hit, compressing the input data using the cache memory, and as disclosed in Claim 5, compressing the input data using an index for the input data extracted from the cache memory and length information for the input data stored in the cache memory, or as disclosed in Para. [0050], compressing the input data using the index referenced from the hash table 30 in conjunction with length information for the indication/input data).
However Kim as modified by DiSanto Fails to explicitly disclose but Ranade teaches divide input data into segments (Ranade, Col. 6 (Lines 30- 35), discloses to select and / or divide portions of data into the specified segment size […]. For example, divides data objects in source data 142 into 64 KB segments); obtain a signature of each of the segments (Ranade, Col. 8 (Line 11), discloses to generate signatures for segments of data); search for the signature in the hash table; when a match is found for the signature, walk the linked list until a best matching entry is found (Ranade, Col. 10 (Lines 52-56), discloses to generating a signature for each received segment of data and comparing the signature with a list of signatures stored in source deduplication metadata, such as source deduplication metadata 144. If a signature for a segment of the received data matches, the segment is already stored in the source storage device); and
.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of DiSanto and Ranade, as applied above, and further in view of Metzler et al. (US 2015/0086013 A1), hereinafter (Metzler).

Regarding claim 11, Kim as modified by DiSanto in view of Ranade teaches the method according to claim 10, wherein Kim further teaches Kim, Para. [0065], discloses that the control unit 20 can generate the compressing information using the position information (for example, index 8) of the input data (A0, A1, A2, A3) and the length information searched from the cache memory (for example, 50 in FIG. 8)).  
However Kim as modified by DiSanto in view of Ranade Fails to explicitly disclose but Metzler teaches wherein encoding produces a sequence of ordered pairs that comprises a bit position within the encrypted key and a length of the matching entry (Metzler, Para. [0060], discloses the permutations that are supposed to take place is defined by bit extensions of the keystream, the size of which is determined by the number of similarly-sized intervals to be permuted together, and/or as disclosed in Claim 1, using an encryption key to dynamically permute a statistical mapping of an ).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Metzler’ into the teachings of ‘Kim’ as modified by ‘DiSanto’ in view of ‘Ranade’, with a motivation wherein encoding produces a sequence of ordered pairs that comprises a bit position within the encrypted key and a length of the matching entry, as taught by Metzler, in order to concurrently reduce data size and prevent reconstruction without the proper encryption key; Metzler (Abstract).

Regarding claim 12, Kim as modified by DiSanto in view of Ranade and Metzler teaches the method according to claim 11, wherein Kim as modified by DiSanto in view of Ranade fails to explicitly disclose but Metzler further teaches the sequence of ordered pairs is a compressed and encrypted version of the input data (Metzler, Claim 1, discloses the use of an encryption key to dynamically permute a statistical mapping of an input data set within an Elias encoder to simultaneously compress and encrypt the input data set).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Metzler’ into the teachings of ‘Kim’ as modified by ‘DiSanto’ in view of ‘Ranade’, with a motivation wherein the sequence of ordered pairs is a compressed and encrypted version of the input data, as taught by Metzler, in order to concurrently reduce data size and prevent reconstruction without the proper encryption key; Metzler (Abstract).

13, Kim as modified by DiSanto in view of Ranade and Metzler teaches the method according to claim 11, wherein Kim as modified by DiSanto in view of Ranade fails to explicitly disclose but Metzler further teaches the bitmask length is eight bit, allowing for 8:1 compression of the input data (Metzler, Para. [0058], discloses that the coding procedure employs a key-based entropy encoder. Either prior or concurrent to the encoding process, a binary keystream must be generated from an input code key. This can be accomplished using a pseudorandom number generator. The key sequence is not required to be long, but should have length (either total or period (i.e., eight bit)) which is relatively prime to any bit extension (i.e., 8:1 compression) used in representation of the statistics of the input data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Metzler’ into the teachings of ‘Kim’ as modified by ‘DiSanto’ in view of ‘Ranade’, with a motivation wherein the bitmask length is eight bit, allowing for 8:1 compression of the input data, as taught by Metzler, in order to concurrently reduce data size and prevent reconstruction without the proper encryption key; Metzler (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.


/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496